PEARSON, Judge.
The issue of law presented by this interlocutory appeal is whether a foreign insurer neither licensed to do, nor engaged in, business within this state may be served pursuant to § 48.181, Fla.Stat. We hold that such a defendant is not properly served by the process prescribed in that statute when the only proof of the acceptance “of the privilege extended by the law to nonresidents and others to operate, conduct, engage in, or carry on a business or business venture in the state” is the fact that its policyholder traveled into this state. Cf. Young Spring & Wire Corp. v. Smith, Fla.1965, 176 So.2d 903; Viking Superior Corporation v. W. T. Grant Company, Fla.App.1968, 212 So.2d 331.
Accordingly, the order appealed denying defendant Erie Insurance Exchange’s motion to dismiss is reversed and the cause remanded with directions to grant the motion.
Reversed.